Citation Nr: 1613538	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-48 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability (previously bipolar disorder with loss of concentration), to include bipolar disorder and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from March 1984 to August 1984, and from December 1990 to May 1991, to include a tour of duty in Southwest Asia Theater of operations from February 1991 to May 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2013, the Board remanded the issues of whether new and material evidence had been received to reopen service connection for bipolar disorder, and entitlement to service connection for major depression to obtain additional service treatment records and service personnel records, additional information from the Veteran regarding any records of pre-service mental health treatment, updated VA treatment records, and a VA examination and medical opinion.  Pursuant to the Board's remand directives, additional service treatment and personnel records and updated VA treatment records were obtained.  The Veteran did not respond to the request for additional information regarding records of pre-service mental health treatment, and an attempt to schedule the VA examination was unsuccessful due to the Veteran's incarceration.  In December 2013, the issues were readjudicated.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of whether new and material evidence had been received to reopen service connection for bipolar disorder, and the separate issue of service connection for major depression were previously remanded by the Board; however, after reviewing the record in its entirety, to include additional records obtained pursuant to the Board's prior remand order, the Board notes that the same Axis I psychiatric disability has been variously diagnosed over the years with mental health professionals having different opinions regarding the appropriate psychiatric diagnosis during the course of evaluation and treatment.  See, e.g., November 1995 VA hospital discharge summary (noting an Axis I diagnosis of bipolar disorder); September 2011 and May 2012 VA psychiatry notes (noting an assessment of "bipolar disorder - depressed"); but see July 2006 VA mental disorders examination report (opining that the Veteran has Axis I diagnoses of alcohol dependence and cocaine dependence rather than bipolar disorder); April 2008 and September 2008 correction medicine treatment notes (initially diagnosing moderate, recurrent major depressive affective disorder and anxiety disorder after considering the reported history of diagnosis and treatment for bipolar disorder, and later opining that the Veteran did not suffer from any major Axis I diagnosis).  As the basis for the prior final denial was that there was no in-service injury, disease, or event such as symptoms to which a currently diagnosed psychiatric disorder could be related, another diagnosis for the same post-service symptoms is irrelevant to the claim to reopen as it does not pertain to the element of in-service injury or disease, does not have any tendency to show service incurrence including by showing symptoms since service, so can have no tendency to relate the same symptoms differently diagnosed to service. 

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury, and claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim; however, at the same time, a misdiagnosis cannot be the basis for a new claim, and a veteran is not entitled to a new claim based upon that same disease or injury merely because he has been misdiagnosed as having a different disease or injury.  The facts of this case are distinguishable from Boggs, in which the claimant was diagnosed with a particular ear condition for which he was denied service connection and attempted to reopen the claim with evidence of a differently diagnosed ear condition.  In this case, the medical evidence shows that mental health professionals have different opinions as to whether the Veteran has bipolar disorder or another psychiatric disability such as alcohol and cocaine dependence or major depressive disorder and anxiety disorder NOS.  There is no Axis I psychiatric diagnosis separate and distinct from bipolar disorder, to include no separate and distinct diagnosis of major depressive disorder.    

Also, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  The Velez Court specifically noted the appearance of a new diagnosis did not always amount to a new claim.  The facts in this case are similar to the facts in Velez, in that the Veteran's psychiatric disability has multiple manifestations involving overlapping symptomatology, the RO in August 2006 considered the Veteran's entire mental health picture before denying service connection for bipolar disorder, and service connection for bipolar disorder was denied in August 2006 on the basis that the evidence did not show that any psychiatric diagnosis had its onset during or was related to service.  Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that, for psychiatric conditions, multiple diagnoses may represent subjective differences of opinions of examiners, rather than multiple conditions, which are the facts presented in this Veteran's case.   

Because the Veteran seeks service connection for the same variously diagnosed Axis I psychiatric disability with multiple manifestations and overlapping symptomatology for which service connection was previously denied in the final August 2006 rating decision, the Board finds that the major depressive disorder diagnosis is not a new and separate psychiatric condition; therefore, service connection for major depressive disorder is not a new claim but is part of the petition to reopen service connection for the acquired psychiatric disability (previously adjudicated as bipolar disorder to include loss of concentration).  In consideration thereof, the Board has combined the issue involving service connection for bipolar disorder with the issue involving service connection for paranoid schizophrenia and, for clarity, reframed the now combined issue as whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include bipolar disorder and depression, as stated on the first page of this decision.  

During the course of the appeal, the RO separately adjudicated the issue of service connection for posttraumatic stress disorder (PTSD).  Because the Veteran did not appeal the June 2010 rating decision denying service connection for PTSD, and no additional evidence relevant to the issue was received within one year of that notice, the June 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  For these reasons, the Board will not consider the PTSD diagnosis when reviewing the current appeal.


FINDINGS OF FACT

1.  In the August 2006 rating decision, the RO denied service connection for bipolar disorder to include loss of concentration on the bases that there was no evidence of any psychiatric disability during service, no evidence that the diagnosed bipolar disorder either occurred in or was caused by active service, and no evidence that a psychosis was manifested to a compensable degree within one year of service separation.  

2.  Evidence received since the August 2006 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for an acquired psychiatric disability (previously adjudicated as bipolar disorder to include loss of concentration) became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the March 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The March 2008 notice letter satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Pursuant to the Board's remand directive, additional Reserve service personnel records and Reserve service treatment records were obtained.  The DD Forms 214 reveal that the period of Reserve service was from August 1984 to December 1990 (i.e., before the second period of active service, including Persian Gulf service) and consisted of six years, five months, and one day of inactive service.  The Veteran has consistently contended that the claimed psychiatric disability was caused by his Persian Gulf service (i.e., active service); therefore, there is no indication that the psychiatric disability was caused by an injury or disease during an active duty for training (ACDUTRA) service period or an injury during an inactive duty training (INACDUTRA) service period.  

In June 2013, the Board remanded the appeal, in part, to provide the Veteran with a VA examination with a medical opinion on the issue of service connection for major depression; however, no VA examination was scheduled due to the Veteran's incarceration at the time.  As explained above, review of the record, to include additional records obtained during the course of remand, reveals that the same psychiatric disability manifested by the symptom of depression has been variously diagnosed by mental health professionals as bipolar disorder and major depression; therefore, the diagnosis of major depression, which reflects only a difference in opinion as to the appropriate diagnosis for the psychiatric disability among medical professionals, is now included in the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability.  Because there is no separate and distinct diagnosis of major depression, there is no separate issue of service connection for major depression so as to warrant a VA examination with a medical opinion.  While the Board recognizes that VA's duty to assist incarcerated veterans requires the same care and consideration given to fellow veterans, new and material evidence has not been received sufficient to reopen service connection for an acquired psychiatric disability, which was previously denied on the bases that no in-service psychiatric injury or disease, to include symptoms, was manifested during service and the onset of psychiatric disability occurred years after service separation; therefore, a VA examination or medical opinion is not required under 38 C.F.R. § 3.156 (c)(4)(iii).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for an Acquired Psychiatric Disability

In the August 2006 rating decision, the RO denied service connection for bipolar disorder to include loss of concentration on the bases that there was no evidence of bipolar disorder or any psychiatric disability during service, no evidence that the diagnosed bipolar disorder either occurred in or was caused by active service, and no evidence of a psychosis manifested to a compensable degree within one year of service separation.  In August 2006, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the August 2006 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the August 2006 rating decision, the Board finds that it does not qualify as new and material evidence, and, therefore, is not sufficient to reopen service connection for an acquired psychiatric disability (formerly adjudicated as bipolar disorder to include loss of concentration).  At the time of the August 2006 rating decision, the collective evidence showed no complaints or symptoms, diagnosis, or treatment for an acquired psychiatric disability during the Veteran's period of active service.  On the April 1991 service separation report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, periods of unconsciousness, or loss of memory or amnesia.  Post-service treatment records showed diagnosis and treatment for alcohol dependence beginning in 1995 and dysthymic disorder and marital discord in 1998.  See, e.g., November 1995 and January 1998 VA hospital discharge summaries.  The Veteran once indicated, in November 1995, that alcohol dependence began in 1990 or 1991 (i.e., during active service); however, service connection for alcohol dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  Thus, the evidence then of record reflects post-service onset of psychiatric symptoms, and does not include any history of in-service onset of psychiatric symptoms or of psychiatric symptoms that began during service or continued after service.  

The evidence that has been associated with the record since the August 2006 rating decision consists of additional records showing diagnosis and treatment for the same symptoms of psychiatric disability, which has been variously diagnosed as bipolar affective disorder, recurrent major depressive affective disorder, and anxiety disorder not otherwise specified, and additional written statements from the Veteran asserting that he is entitled to service connection for the acquired psychiatric disability.  Also, the Joint Service Records Research Center researched the Veteran's account of being responsible for making makeshift morgues and laying out dead bodies so that the families could identify them during his Persian Gulf service and noted that the higher headquarters for the Veteran's unit consisted of a graves registration element but did not state that members of the unit participated in graves registration.  

The additional evidence associated with the record since the August 2006 rating decision is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record since the August 2006 rating decision continues to show that the Veteran has a variously diagnosed Axis I psychiatric disability manifested by depression for which he receives medical treatment; however, the evidence does not show, or have any tendency to show, that the disability had its onset during service or is otherwise causally or etiologically related to service.   

The Veteran's restated assertion that the variously diagnosed acquired psychiatric disability is causally or etiologically related to service is not new or material evidence because he had previously asserted that the psychiatric disability was related to service, and, as a lay person, is not competent to diagnose a psychiatric disability or provide a medical opinion on the etiology of a psychiatric disability in cases, such as this, when the onset of symptoms first occurred years after service separation.  See December 2009 VA Form 9 (wherein the Veteran notes that the psychiatric disability became symptomatic a few years after service).  The diagnosis of a psychiatric disability requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 
1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").   The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The Veteran denied having any psychiatric symptoms at service separation and has reported that psychiatric symptoms had their onset years after service.  Consequently, the Veteran's purported opinion attributing the current psychiatric diagnosis, in the context of no in-service injury or disease or psychiatric symptoms during service and the absence of symptoms until years after service, is not 

competent and is not sufficient to reopen the claim.  For these reasons, the Board finds that the additional evidence received since the August 2006 rating decision is not new and material evidence; therefore, service connection for an acquired psychiatric disability cannot be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disability, previously bipolar disorder to include loss of concentration, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


